DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A new examiner has been assigned to this application. The new examiner’s contact information can be found at the end of this action.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-7 in the reply filed on 19 January 2022 is acknowledged.  The traversal is on the ground(s) that claims 1 and 8 as now amended in that election recite a special technical feature over Uchiumi (JP 2013-202818 A).  This is not found persuasive because all of the common features of the claims of the two groups (that is, the subject matter of claims 1-7) are disclosed by either WO 2004/098796 A1 (“Zhou”) or US 2008/0063859 (“Fath”), as outlined in the rejections below. As such, the common features do not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Applicant timely traversed the restriction (election) requirement in the reply filed on 19 January 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2004/098796 A1 (“Zhou”) as evidenced by US 2003/0212228 (“Dai”).
The second reference is used to show that a recited limitation is inherently disclosed by the primary reference WO 2004/098796 A1. See MPEP 2131.01.
	As to claim 1, Zhou teaches an acrylic resin coating for metal surfaces (abstract). Specifically, application examples 1-2, pp. 8-9, disclose paints and primers comprising Silquest A-187, which is gamma-glycidoxypropyltrimethoxysilane (as evidenced by Dai, para. 0136), and is thus a silica compound as defined by applicant, paras. 0039-0041 of the specification. Zhou teaches applying these coating compositions onto chromium plated ABS substrate, thus resulting in an ABS (resin) substrate, a plating layer from chrome plating on the substrate, and the coating layer with a silica compound on the chrome plated surface of the plating layer.
	As to claim 2, Application example 1 teaches spraying to a thickness of 15 to 25 microns, which includes thicknesses in the recited range.
	As to claim 6, Application Examples 1 and 2, pp. 8-9, employ an acrylic resin in addition to the silica compound.
	As to claim 7, Zhou teaches the parts formed are suitable for automotive (vehicle) components (2:27-30).

Claim(s) 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2004/098796 A1 (“Zhou”) as evidenced by US 2003/0212228 (“Dai”) and US 2002/0186288 (“Nakazawa”).

As to claim 5, the discussion of Zhou with respect to claim 1 is incorporated by reference. Application Example 2, pp. 8-9, teaches a coating that is a black paint including Cabot Monarch 1000, a pigment (as evidenced by Nakazawa, para. 0085).

Claim(s) 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0063859 (“Fath”).
	As to claim 1, Fath teaches a plated product. Fath teaches a body of ABS (para. 0060), thus a resin substrate that is nickel plated, thus a resin substrate with a plating layer formed on the substrate. Fath teaches applying to the nickel plated surface a coating composition of organosilanes including 1,2-bistriethoxysilylethane (para. 0065), which meets the applicant’s understanding of a silica compound at paras. 0039-0040 and 0043 of the specification, which defines silica as including functionalized alkoxysilanes and condensation products thereof. 
	As to claims 2-4, Fath teaches that the coating is to have a thickness of 1 to 5 micrometers (claim 3), which is within the recited ranges of claims 2-4.
	As to claim 7, Fath does not state that the plated product is for a vehicle. However, this limitation is construed as an intended use. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). In this case, Fath teaches the identical material, which is presumed to be capable of the intended end use.

(s) 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0063859 (“Fath”) as evidenced by EP 1347024 B1 (“Borup”).
	The discussion of Fath with respect to claim 1 is incorporated by reference. Fath does not explicitly teach a resin; however, Fath teaches the use of Dynasylan 8800 in the coating (para. 0065), which as evidenced by Borup, p. 5, translation, as being oligomeric or cocondensed product of a fluoroalkylsilane, and thus can be considered a resin.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0063859 (“Fath”).
	The discussion of Fath with respect to claim 1 is incorporated by reference. While Fath does not exemplify the use of a dye or pigment, Fath teaches that dyes and pigments may be used in the coating to provide a translucent coating (para. 0029), and therefore the use of dyes and/or pigments is an obvious modification suggested by Fath.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KREGG T BROOKS/Primary Examiner, Art Unit 1764